UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 8) ACCESS PHARMACEUTICALS, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 (Title of Class of Securities) 00431M 30 8 (CUSIP Number) Steven H. Rouhandeh SCO Capital Partners LLC 1325 Avenue of the Americas, 27th Floor New York, New York 10019 (212) 786-6201 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 25, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. (Continued on following pages) (Page 1 of 13 Pages) CUSIP No. 00431M 30 8 13D Page2 of 13Pages 1. NAMES OF REPORTING PERSONS SCO Capital Partners LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions)(a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER85,324,644 8. SHARED VOTING POWER0 9. SOLE DISPOSITIVE POWER 85,324,644 SHARED DISPOSITIVE POWER0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 80.3% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 00431M 30 8 13D Page3 of 13Pages 1. NAMES OF REPORTING PERSONS Beach Capital LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions)(a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER6,504,078 8. SHARED VOTING POWER0 9. SOLE DISPOSITIVE POWER 6,504,078 SHARED DISPOSITIVE POWER0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 21.3% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 00431M 30 8 13D Page4 of 13Pages 1. NAMES OF REPORTING PERSONS Steven H. Rouhandeh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions)(a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER91,828,722 8. SHARED VOTING POWER58,573 9. SOLE DISPOSITIVE POWER 91,828,722 SHARED DISPOSITIVE POWER58,573 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 81.6% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 00431M 30 8 13D Page5 of 13Pages Item 1.Security and Issuer. This Amendment No. 8 to Schedule 13D (“Amended Schedule 13D”) is being filed with respect to the common stock, par value $.01 per share (the “Common Stock”) of Access Pharmaceuticals, Inc., a Delaware corporation (“Access” or the “Company”). The principal executive offices of the Company are located at 2600 Stemmons Freeway, Suite 176, Dallas, Texas 75207.The share amounts and warrant exercise prices set forth herein reflect the 1 for 5 reverse split of the Company’s Common Stock effected on June 2, 2006. This Amended Schedule 13D is being filed pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”). Item 2.Identity and Background. (a)This Amended Schedule 13D is filed by (i) Steven H. Rouhandeh (“Mr. Rouhandeh”), (ii) SCO Capital Partners LLC, a limited liability company organized under the laws of the State of Delaware (“SCO”), and (iii) Beach Capital LLC, a limited liability company organized under the laws of the State of New York (“Beach”). Mr. Rouhandeh, SCO and Beach are collectively referred to herein as the “Reporting Persons.”SCO Capital Partners, L.P., a limited partnership organized under the laws of the State of Delaware (“SCO LP”) and SCO Securities LLC, a limited liability company organized under the laws of the State of Delaware (“SCO Securities”) were previously reporting persons but such entities have been liquidated and dissolved and hold no securities of Access. (b)The Reporting Persons’ business address is 1325 Avenue of the Americas, 27th Floor, New York, New York 10019. (c)The principal business of Mr. Rouhandeh is to serve as the Chairman and managing member of SCO and managing member of Beach. Mr. Rouhandeh also serves as Chairman of the Board of Access. The principal business of each of SCO and Beach is to invest in biotechnology companies. (d)During the last five years, none of the Reporting Persons have been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years, none of the Reporting Persons have been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction that resulted in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f)Mr. Rouhandeh is a United States citizen. SCO is a limited liability company organized under the laws of the State of Delaware.Beach is a limited liability company organized under the laws of the State of New York. Item 3.Source and Amount of Funds or Other Consideration. On February 16, 2006 upon closing of a private placement financing pursuant to which SCO Securities acted as placement agent (the “Private Placement”), Access issued to SCO $4,000,000 principal amount of its 7.5% Secured Convertible Promissory Notes due March 31, 2007 (“First Convertible Notes”) and warrants to purchase an aggregate of 2,727,272 shares of Common Stock at an exercise price of $1.32 per share, for aggregate consideration paid in cash by SCO to the Company of $4,000,000. The warrants CUSIP No. 00431M 30 8 13D Page6 of 13Pages expire on February 16, 2015.The issuance of the First Convertible Notes and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.Thesource of funds for the purchased securities was internal capital of SCO. In addition, SCO Securities allocated to SCO a warrant to purchase 272,727 shares of Common Stock at an exercise price of $1.32 per share to which SCO Securities was entitled as consideration for services rendered as placement agent in the Private Placement.The terms of such warrant are the same as the terms of the warrants issued to the other purchasers in the Private Placement.The warrants expire February 16, 2015. The issuance of these warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.No cash consideration was paid by SCO or SCO Securities to the Company in connection with the issuance of these warrants. On February 16, 2006 upon closing of the Private Placement, Access issued to Beach $500,000 principal amount of its First Convertible Notes and warrants to purchase an aggregate of 340,909 shares of Common Stock at an exercise price of $1.32 per share, for aggregate consideration paid in cash by Beach to the Company of $500,000. The warrants expire February 16, 2015.The issuance of the First Convertible Notes and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.Thesource of funds for the purchased securities was internal capital of Beach. On October 24, 2006 upon closing of a second private placement financing pursuant to which SCO Securities acted as placement agent (the “Second Private Placement”), Access issued to SCO $400,000 principal amount of its 7.5% Secured Convertible Promissory Notes due March 31, 2007 (“Second Convertible Notes”) and warrants to purchase an aggregate of 272,727 shares of Common Stock at an exercise price of $1.32 per share, for aggregate consideration paid in cash by SCO to the Company of $400,000. The warrants expire October 24, 2015.The issuance of the Second Convertible Notes and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.Thesource of funds for the purchased securities was internal capital of SCO. In addition, SCO Securities allocated to SCO a warrant to purchase 36,364 shares of Common Stock at an exercise price of $1.32 per share to which SCO Securities was entitled as consideration for services rendered as placement agent in the Second Private Placement.The terms of such warrant are the same as the terms of the warrants issued to the other purchaser in the Second Private Placement.The warrants expire October 24, 2015.The issuance of these warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.No cash consideration was paid by SCO or SCO Securities to the Company in connection with the issuance of these warrants. On December 6, 2006 upon closing of a third private placement financing pursuant to which SCO Securities acted as placement agent (the “Third Private Placement”), Access issued to SCO $400,000 principal amount of its 7.5% Secured Convertible Promissory Notes due March 31, 2007 (“Third Convertible Notes” and together with the First Convertible Notes and Second Convertible Notes, the “Convertible Notes”) and warrants to purchase an aggregate of 272,727 shares of Common Stock at an exercise price of $1.32 per share, for aggregate consideration paid in cash by SCO to the Company of $400,000. The warrants expire December 6, 2015.The issuance of the Third Convertible Notes and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.Thesource of funds for the purchased securities was internal capital of SCO. CUSIP No. 00431M 30 8 13D Page7 of 13Pages In addition, SCO Securities allocated to SCO a warrant to purchase 18,182 shares of Common Stock at an exercise price of $1.32 per share to which SCO Securities was entitled as consideration for services rendered as placement agent in the Third Private Placement.The terms of such warrant are the same as the terms of the warrants issued to the other purchaser in the Third Private Placement.The warrants expire December 6, 2015.The issuance of these warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.No cash consideration was paid by SCO or SCO Securities to the Company in connection with the issuance of these warrants. On November 10, 2007 upon closing of a fourth private placement financing pursuant to which SCO Securities acted as placement agent (the “Fourth Private Placement”), Access issued to SCO 1,568.8409 shares of its Series A Cumulative Convertible Preferred Stock, liquidation preference $10,000 per share (“Series A Preferred Stock”) and warrants to purchase an aggregate of 1,064,292 shares of Common Stock at an original exercise price of $3.50 per share (which has since been revised to $0.50 in accordance with the terms of the warrant), for aggregate consideration paid in the form of the cancellation in full of all Convertible Notes held by SCO (including all principal and interest thereunder) and an additional cash payment by SCO to the Company of $1,000,000. The warrants expire six years from the date of issuance.The issuance of the Series A Preferred Stock and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.Thesource of funds for the purchased securities was internal capital of SCO and exchange of the Convertible Notes.Following the consummation of the Fourth Private Placement, SCO no longer holds any Convertible Notes. In addition, SCO Securities allocated to SCO a warrant to purchase 100,000 shares of Common Stock at an exercise price of $3.50 per share (which has since been revised to $0.50 in accordance with the terms of the warrant) to which SCO Securities was entitled as consideration for services rendered as placement agent in the Fourth Private Placement.The terms of such warrant are the same as the terms of the warrants issued to the other purchasers in the Fourth Private Placement.The warrants expire six years from the date of issuance. The issuance of these warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities Act.No cash consideration was paid by SCO or SCO Securities to the Company in connection with the issuance of these warrants. On November 10, 2007 upon closing of the Fourth Private Placement, Access issued to SCO LP 200 shares of its Series A Preferred Stock and warrants to purchase an aggregate of 333,333 shares of Common Stock at an exercise price of $3.50 per share (which has since been revised to $0.50 in accordance with the terms of the warrant), for aggregate consideration paid in cash by SCO LP to the Company of $2,000,000. The warrants expire six years from the date of issuance.The issuance of the Series A Preferred Stock and warrants was exempt from registration under Regulation D promulgated under the Securities Act or Section 4(2) of the Securities
